Citation Nr: 0107701	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  99-19 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000).



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
June 1945.  He died in January 1988.  His surviving spouse is 
the appellant.




This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating determination of 
the Albuquerque Department of Veterans Affairs (VA) Regional 
Office (RO).  

The RO denied entitlement to compensation benefits pursuant 
to the criteria of 38 U.S.C.A. § 1151.  The appellant timely 
filed a notice of disagreement with the above determination.  
The RO issued a statement of the case in August 1999, 
addressing not only the claim of entitlement to DIC pursuant 
to the provisions of 38 U.S.C.A. § 1151, but also the issue 
of entitlement to service connection for the cause of the 
veteran's death.  

An August 1999 statement from the appellant was submitted by 
her previous service representative who requested that it be 
accepted as in lieu of an Appeal to Board of Veterans' 
Appeals (VA Form 9).  This  statement may in no way be 
construed as a notice of disagreement with the RO's denial of 
entitlement to service connection for the cause of the 
veteran's death, and such issue is therefore not considered 
part of the current appellate review.

In January 2001 the Board sent a letter to the appellant 
advising her that she was entitlement to appoint a service 
organization to represent her.  The record shows that her 
prior representative was revoked.  The Board also advised the 
appellant that she had the option to attend a hearing before 
the Board.  

It was made clear that if she did not respond within 30 days, 
the Board would assume that she did not want a hearing, and 
would proceed with her case in the absence of appointment of 
a representative.  The appellant did not respond to the 
Board's January 2001 letter.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Pursuant to 38 U.S.C.A. § 1151, VA is required to pay 
disability compensation for disability, aggravation of 
disability or death, to a veteran "in the same manner as if 
such disability, aggravation or death were service-
connected," under the following circumstances:  Where any 
veteran shall have suffered an injury, or aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation awarded under any of the laws administered by 
the VA, or as the result of having submitted to an 
examination under any such law, and not the result of the 
veteran's own willful misconduct, and any such injury or 
aggravation results in additional disability to or the death 
of the veteran.

In Gardner v. Derwinski, the United States Court Appeals for 
Veterans Claims (previously known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") declared invalid the provisions of 38 C.F.R. 
§ 3.358(c)(3) (1994), requiring VA fault or accident prior to 
recovery under 38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 
Vet. App. 584 (1991), Aff'd Sub Nom., Gardner v. Brown, 5 
F.3d. 1456 (Fed. Cir. 1993), Brown v. Gardner, 115 S. Ct. 552 
(1994).  

In December 1994, the United States Supreme Court held that 
VA is not authorized by § 1151 to exclude from compensation 
the "contemplated or foreseeable" results of non negligent 
medical treatment, as was provided by 38 C.F.R. 
§ 3.358(c)(3).  Subsequently, the VA Secretary sought an 
opinion from the Attorney General as to the scope of the 
exclusion from § 1151 coverage contemplated by the Supreme 
Court's decision. In a memorandum to the Secretary dated 
January 20, 1995, the Deputy Assistant Attorney General, 
Office of Legal Counsel, U.S. Department of Justice, 
indicated that the Supreme Court's holding is read most 
accurately as excluding from coverage under § 1151 only those 
injuries that are certain, or perhaps the very nearly 
certain, result of proper medical treatment."  In March of 
1995, amended regulations were published deleting the fault 
or accident requirement of 38 C.F.R. § 3.358, in order to 
conform the regulations to the Supreme Court's decision.

During the pendency of this appeal, the Board notes that a 
more restrictive version of 38 U.S.C.A. § 1151 went into 
effect on October 1, 1997.  However, inasmuch as the original 
claim brought pursuant to the provisions of 38 U.S.C.A. 
§ 1151 was filed three months prior to October 1, 1997 (July 
22, 1997), the provisions of 38 U.S.C.A. § 1151 in effect 
from October 1, 1997 are inapplicable to the claim.  See 
VAOPGCPREC 40-97.

A review of the record discloses that the veteran was 
hospitalized at the Albuquerque VAMC immediately prior to his 
death.  While several references are made to medical charts 
concerning this period of hospitalization, these records are 
not available for review by the Board.  The Board does note 
that the death certificate identifies the veteran as having 
been inpatient at the Albuquerque VAMC, but that the records 
for the period of hospitalization immediately preceding his 
death have not been associated with the claims folder.  

Relevant records generated by VA, such as VA treatment 
records, are deemed to be constructively before the Board, 
and must be obtained and considered by the Board in its 
decision.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The Board notes that the evidentiary record does not contain 
competent medical opinion addressing whether VA 
hospitalization and/or treatment of the veteran occasioned 
his death.  It has been the opinion of the claimant that VA 
treatment whether inpatient or outpatient caused the veteran 
to lose his life.  While the appellant is competent to 
provide evidence on the occurrence of observable symptoms 
referable to VA treatment of the veteran, she is not 
competent to make a medical diagnosis of express an opinion 
as to relate VA medical treatment as the etiology to account 
for the veteran's death.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Neither is the Board competent to 
supplement the record with its own unsubstantiated medical 
conclusions as to whether the veteran's death was occasioned 
by VA medical treatment.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

Accordingly, as part of the development of the case, a 
professional medical opinion should be obtained, especially 
in view of the new law referable to the duty to assist 
claimants in the pursuit of VA benefits discussed below.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ 
(2000).  See also Karnas.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for all of the above 
reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the appellant to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of the veteran for cardiovascular 
disease, hypotension, or sepsis.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  

Regardless of the appellant's response, 
the RO should obtain all outstanding VA 
records of treatment.  In particular, the 
RO should obtain and associate with the 
claims file legible copies of all 
treatment records of the veteran from the 
Albuquerque VAMC, most importantly, the 
complete records referable to the 
terminal admission of the veteran in 
January 1988.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect to 
the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(b)(2).

3.  Following the above, the RO should 
refer the veteran's claims file to an 
appropriate medical specialist for a 
review of the entire evidentiary record 
and medical opinion as to whether any VA 
treatment of the veteran, whether on an 
inpatient or outpatient basis, resulted in 
his death, reported on the death 
certificate as cardiac arrest due to 
hypotension, and unknown possible sepsis.  
It should be emphasized to the medical 
specialist that fault or negligence is not 
a factor to be taken into consideration.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the medical opinion of the 
specialist to ensure that it responsive 
to and in complete compliance with the 
directives of this remand and if it is 
not, the RO should implement corrective 
procedures  See Stegall v. West, 11 Vet. 
App. 268, 270-1 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2001) as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
DIC benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151. 

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue current on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

